Order entered November 14, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00225-CR

                                  ROSS BRANTLEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-00014-V

                                             ORDER
         On August 12, 2013, we notified the trial court that none of the boxes on the trial court’s

certification of appellant’s right to appeal is checked. We ordered the trial court to file a

completed certification that accurately reflects the trial court proceedings. When we did not

receive the completed certification by October 7, 2013, we again ordered the trial court to

prepare a certification that accurately reflects the trial court proceedings and to file it with this

Court.

         On November 12, 2013, we received a supplemental clerk’s record with the cost bill and

with a letter from the Dallas County District Clerk’s Office to appellant’s counsel stating that

counsel needed to prepare an amended certification to submit to the trial court. Texas Rule of

Appellate Procedure 25.2(a), (d) requires that the trial court prepare a certification of appellant’s
right to appeal in every case in which the defendant is the appellant. See Cortez v. State, 2013
WL 5220904 (Tex. Crim. App. Sept. 18, 2013).

       Accordingly, we ORDER the presiding judge of the 292nd Judicial District Court to file,

by NOVEMBER 25, 2013, a complete certification that accurately reflects the trial court

proceedings. See id.

       We GRANT the State’s November 8, 2013 motion to extend time to file its brief. We

ORDER the State to file its brief by DECEMBER 2, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court; Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and Riann Moore; and Christine Womble.


                                                   /s/     DAVID EVANS
                                                           JUSTICE